Judge Robertson
delivered the opinion of the Court.
The only issue in this case being covenants performed, the proo'f offered by the defendant below, (plaintiff here) could riot, on any hypothesis of its character, be relevant. It could not sustain the plea. That could be done only by showing a sufficient deed, executed in proper time. No excuse for nonperformance; is admissible under an issue of performance. If there be any good reason for not performing á covenant in writing, it must be pleaded.
. We perceive no error in this case, wherefore, the judgment is affirmed.